Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2020 & 11/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “a protection circuit on a path coupling the first bus and the second bus without passing through the transfer control circuit, and wherein the protection circuit is configured to: prohibit the first IP from accessing the second memory via the path coupling the first bus and the second bus, and the second 
The closest prior art of record is co-owned by the same assignee.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James-Roxby et al. [hereinafter James-Roxby] patent US 8,443,230 B1.

Regarding claim 1, James-Roxby discloses:
(Processor 1 102 Column 6, Lines 40-49) to be operated in a first address space, a first bus (depicted as line between 102 & 106), and a first memory (L1 Cache 106) coupled to the first IP via the first bus; 
a second circuit group including a second IP (Processor 2 104) to be operated in a second address space, a second bus (depicted as line between 104 & 108), and a second memory coupled to the second IP via the second bus (L1 Cache 108); 
a third bus (data bus 130) connectable to a third memory (device 126, The transaction buffer memories include a set of "shadow registers" for each peripheral device 126 coupled to data bus 130 Col. 3 Line 60 to Col. 4 Line 7); and 
a transfer control circuit (control circuit 122) coupled to the first to third buses, and including a comparator (In response to a write transaction, the controller compares data values of the data registers of the buffers in state 316 Col. 6 Lines 1-19), 
wherein, when the SWLS is performed, the transfer control circuit is configured to transfer a program for the SWLS from the third memory to the first and second memories (At process block 206, identical application code is executed in parallel by the processors, and access transactions of one processor Col. 4 Lines 42-52), 
the first IP is configured to execute the program for the SWLS stored in the first memory to store a first execution result in the first memory (If the instruction is a peripheral read/write transaction, the processor sets the status register corresponding to the peripheral address to pending at state 336. Otherwise, the processor executes the instruction at state 334 and returns to state 332 Col. 5 Lines 49-67), 
the second IP is configured to execute the program for the SWLS stored in the second memory to store a second execution result in the second memory (If the instruction is a peripheral read/write transaction, the processor sets the status register corresponding to the peripheral address to pending at state 336. Otherwise, the processor executes the instruction at state 334 and returns to state 332 Col. 5 Lines 49-67), 
the transfer control circuit is configured to read the first and second execution results from the first and second memories, and compare the first execution result with the second execution result using the comparator (In response to a write transaction, the controller compares data values of the data registers of the buffers in state 316 Col. 6 Lines 1-19), and 
the second circuit group is configured to convert an access address from the second IP to the second memory such that an address assigned to the second memory in the second address space is a same as an address assigned to the first memory in the first address space (When issuing an access transaction for a peripheral device, the processors issue the transaction to a set of shadow registers corresponding to the destination peripheral device address Col. 4 Lines 7-16).

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. James-Roxby also discloses:
(The architecture includes two processors 102 and 104, each processor having a respective L1 cache 106 and 108. In one or more implementations, the processors are configured for two modes of operation: lockstep and normal. Each processor has a memory management unit (MMU) (not shown), which allows the processors to operate with different memory configurations--one secure, and one non-secure. Col. 3 Lines 47-59).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 2. James-Roxby also discloses:
wherein, when the second value is set in the operation mode setting register, the address conversion circuit is configured to not convert the access address from the second IP to the second memory (In normal operation, the non-secure memory configuration is used, and the processors do not perform redundant execution of code and may issue access transactions directly to external memory and non-secure peripherals Col. 3 Lines 47-59).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 2. James-Roxby also discloses:
further comprising a Central Processing Unit (CPU) coupled to the second bus, and wherein the address conversion circuit is configured to not convert an access address from the CPU to the second memory regardless of a value set in the operation mode setting register (In normal operation, the non-secure memory configuration is used, and the processors do not perform redundant execution of code and may issue access transactions directly to external memory and non-secure peripherals Col. 3 Lines 47-59).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 1. James-Roxby also discloses:
wherein, when the SWLS is performed, the transfer control circuit is configured to transfer data for the SWLS from the third memory to the first and second memories (The processor retrieves the next instruction at state 332. If the instruction is a peripheral read/write transaction, the processor sets the status register corresponding to the peripheral address to pending at state 336 Col. 5 Lines 49-66).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. James-Roxby also discloses:
(In response to a discrepancy, the controller transitions to state 318 and sets the status registers to an error status Col. 6 Lines 1-19).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 1. James-Roxby also discloses:
further comprising a Central Processing Unit (CPU) coupled to the first IP, the second IP, and the transfer control circuit, and wherein the CPU is configured to activate the first and second IPs to cause the first and second IPs to execute the program for the SWLS after the CPU detects that transferring the program for the SWLS by the transfer control circuit has been completed (The software is designed to ensure that the software executing on both processors is at the same waypoint before the software is allowed to continue executingThe software is designed to ensure that the software executing on both processors is at the same waypoint before the software is allowed to continue executing Col. 3 Lines 3-16).

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 1. James-Roxby also discloses:
(Access transactions of processor 1 (P1) are detected in state 312. When a read/write access transaction issued by processor 1 is detected, the controller transitions to state 314. While in state 314, the corresponding status register in the transaction buffer (buffer 2) of the other processor is polled until the register indicates a read/write transaction is pending. … In response to a write transaction, the controller compares data values of the data registers of the buffers in state 316 Col. 6 Lines 1-19).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 1. James-Roxby also discloses:
wherein the transfer control circuit is configured to transmit a first signal indicating the transferring the program for the SWLS has been completed to the first and second IPs, and wherein the first and second IPs are configured to execute the program for the SWLS after receiving the first signal (The processor retrieves the next instruction at state 332. If the instruction is a peripheral read/write transaction, the processor sets the status register corresponding to the peripheral address to pending at state 336. Otherwise, the processor executes the instruction at state 334 Col. 5 Lines 49-67).

Regarding claim 10 the limitations of this claim have been noted in the rejection of claim 1. James-Roxby also discloses:
wherein each of the first and second IPs is configured to transmit a second signal indicating the executing the program for the SWLS has been completed to the transfer control circuit, and wherein the transfer control circuit is configured to compare the first execution result with the second execution result after receiving the second signal from the first IP and the second signal from the second IP (this is the repeating of steps 312-316 following step 318 or 322 Col. 6 Lines 1-19).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133